Order annulling the determination of the State Rent Administrator and increasing the maximum rent reversed, on the law and on the facts, with $20 costs and disbursements to the respondent-appellant, the petition dismissed, and the determination reinstated. The aunt and niece had been living together as a family unit, the five-room apartment was secured through a relocation agency, and the aunt and niece physically moved in on the same day. The Administrator’s finding that there was no subletting or increase in occupancy was neither arbitrary nor unreasonable. (State Residential Rent Law, § 4, subd. 4, par. [a], cl. [9]; L. 1946, eh. 274, as amd. by L. 1959, ch. 695.) Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.